Citation Nr: 1207373	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09-00 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to increased disability ratings for degenerative arthritis of the spine, evaluated separately as 10 percent disabling for degenerative arthritis of the thoracic spine and as 10 percent disabling for degenerative arthritis of the lumbar spine-for the period prior to April 9, 2010; and evaluated as 20 percent disabling for degenerative joint disease of the lumbar and thoracic spine-from April 9, 2010. 

2.  Entitlement to a disability rating in excess of 10 percent for traumatic arthritis of the left hip.
 
3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1991 to July 1992, and had 5 months 23 days of prior active service. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of the RO that denied increased disability ratings for degenerative arthritis of the thoracic spine, for degenerative arthritis of the lumbar spine, and for traumatic arthritis of the left hip.  The Veteran timely appealed for increased disability ratings.

In April 2009, the Veteran withdrew his prior request for a Board hearing, in writing.

In May 2010, the RO combined the spinal disability evaluations into a single rating, and increased the evaluation to 20 percent for degenerative joint disease of the lumbar and thoracic spine, effective April 9, 2010.  Because higher evaluations are available for the service-connected spinal disability-both prior to and as of April 9, 2010, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).
 
In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for an increased rating includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected disabilities render him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The issue of entitlement to TDIU benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to April 9, 2010, the Veteran's degenerative arthritis of the spine had been manifested by flexion greater than 60 degrees and by a combined range of motion of the thoracolumbar spine beyond 235 degrees, and by painful motion; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, ankylosis, incapacitating episodes, and doctor-prescribed bed rest have not been demonstrated.

2.  For the period from April 9, 2010, the Veteran's degenerative arthritis of the spine has been manifested by flexion greater than 30 degrees but not greater than 60 degrees, and by painful motion; ankylosis, incapacitating episodes, and doctor-prescribed bed rest are not demonstrated.

3.  For the period prior to April 9, 2010, the Veteran's traumatic arthritis of the left hip had been manifested by nearly full range of motion, degenerative changes, and painful motion; a hip flail joint, or malunion of the femur that produced moderate or marked hip disability have not been demonstrated.

4.  For the period from April 9, 2010, the Veteran's traumatic arthritis of the left hip has been manifested by limited and painful motion, tenderness, and severe functional impairment equivalent to abduction of the thigh limited to 10 degrees; a hip flail joint, or malunion of the femur that produces moderate or marked hip disability have not been demonstrated.


CONCLUSIONS OF LAW

1.  For the period prior to April 9, 2010, the criteria for an increased disability rating for degenerative arthritis of the spine are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242 (2011).

2.  For the period from April 9, 2010, the criteria for a disability rating in excess of 20 percent for degenerative arthritis of the spine are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242 (2011).

3.  For the period prior to April 9, 2010, the criteria for a disability rating in excess of 10 percent for traumatic arthritis of the left hip are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5252, 5253, 5254, 5255 (2011).

4.  For the period from April 9, 2010, the criteria for a 20 percent disability rating for traumatic arthritis of the left hip are met or nearly approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5253 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through an August 2007 letter, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.  

In the August 2007 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).


II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of back pain and hip pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

A.  Lumbar and Thoracic Spine

Service connection has been established for degenerative joint disease of the lumbar and thoracic spine.  As noted above, the RO originally evaluated the Veteran's disability separately as 10 percent disabling under former Diagnostic Code 5003-5291 for degenerative arthritis of the thoracic spine and as 10 percent disabling under former Diagnostic Code 5003-5292 for degenerative arthritis of the lumbar spine.  However, the RO subsequently assigned a single 20 percent disability rating under Diagnostic Code 5003-5242 for degenerative joint disease of the lumbar and thoracic spine from April 9, 2010.  A hyphenated diagnostic code generally reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).  The Board notes that the rating criteria for evaluating the spine has changed since the Veteran's initial disability ratings were assigned in that the thoracic and lumbar spine disabilities were formerly evaluated separately, but a single evaluation is now generally assigned for disability of the thoracolumbar spine.  As the Veteran's current claim arose following the effective date of the current version of the rating criteria, only that version can be considered herein.

Currently, spinal disabilities are primarily evaluated under a general rating formula.  Under the formula, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Higher evaluations are assigned for unfavorable ankylosis of the entire spine, or the entire thoracolumbar spine, which are not relevant to the Veteran's claim.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  

Alternatively, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the general rating formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The notes following Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

The notes following Diagnostic Code 5243 further provide that, when evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than one spinal segment, and provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurological manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

In general, the rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243). 

The Veteran submitted claims for increased disability ratings on August 8, 2007.  His medical history from July 2003 revealed reports of "very little trouble" with the thoracic spine, only occasionally some aching in the interscapular area; and nearly all of his pain in the lumbar region, frequently radiating into both thighs.

The report of a July 2006 VA examination revealed complaints of severe diffuse joint pain, including back pain; and that the Veteran could not touch his toes.  Range of motion of the thoracolumbar spine was to 90 degrees on flexion, to 30 degrees on extension, to 30 degrees on bending to the left and to the right; and to 30 degrees on rotation to the left and to the right.  Motor and sensory examination was normal.  

The report of an August 2007 VA examination revealed complaints of constant back pain without flare-ups.  The Veteran neither had been hospitalized nor ordered bed rest by a doctor in the past year due to back pain.  Range of motion of the thoracolumbar spine was to 100 degrees on flexion, to 40 degrees on extension, to 30 degrees on bending to the left and to the right, and to 30 degrees on rotation to the left and to the right.  Neurological examination was within normal limits.  X-rays taken in July 2006 revealed minimal degenerative joint disease.

The report of a December 2009 VA examination revealed neither incapacitating episodes during the past 12 months nor flare-ups due to back pain.  On examination, the Veteran's gait was described as antalgic; he used a walker.  Neurological examination was essentially normal.  

During an April 2010 VA examination, the Veteran reported pain, spasms, weakness, stiffness, decreased motion, and fatigue; and that there was pain from the mid-shoulder blades all the way down his back.  The pain was daily, moderate, and constant.  The Veteran reported weekly spinal flare-ups, which severely impaired his functioning; and reported no incapacitating episodes of spine disease.  Muscle tone was normal, and there was no muscle atrophy.  Neurological examination was essentially normal.  Range of motion of the thoracolumbar spine was to 50 degrees on flexion, to 10 degrees on extension, to 20 degrees on bending to the right and to the left, and to 15 degrees on rotation to the right and to the left.  There was objective evidence of pain on motion and following repetitive motion, without any additional limited motion.  The Veteran was able to lift straight up without assistance, from lying flat on exam table.  Imaging scans revealed moderate osteophytic changes present anteriorly anomaly at L1-L2, L4, and L5; mild narrowing of the disc space at L4-L5 and L5-S1; and mild sclerosis of the facet joints bilaterally.

The diagnosis in April 2010 was degenerative joint disease of the thoracic and lumbar spine.  The examiner noted effects of the service-connected disability on the Veteran's usual daily activities-to include severe for chores, shopping, and traveling; moderate for feeding, bathing, dressing, toileting, and grooming; and preventive for exercise, sports, and recreation. 

For the Period Prior to April 9, 2010

In this case, during the applicable period, the evidence shows that the Veteran could flex his thoracolumbar spine beyond 60 degrees.  Painful motion was noted.  Muscle spasm, guarding, and localized tenderness were absent; and there was no ankylosis of the entire thoracolumbar spine.  The combined range of motion of the thoracolumbar spine was greater than 235 degrees.  There were no findings of scoliosis, reversed lordosis, or abnormal kyphosis.  His disability, thus, does not meet the criteria for an increased disability rating under the general rating formula.  38 C.F.R. §§ 4.7, 4.21.

There is no record of doctor-prescribed bed rest.  The evidence, therefore, does not show incapacitating episodes during the applicable period.  Hence, there is no basis for an increased disability evaluation for the Veteran's degenerative arthritis of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

The Board also has considered the Court's holding in Deluca.  No examiner has found weakness, fatigability, or incoordination; or any additional loss of motion following repetitive use.  Although painful motion has been observed, such painful motion has not been shown to result in a degree of functional loss so as to warrant a higher disability rating as contemplated by Deluca.

Thus, the weight of the evidence is against the grant of an increased disability rating, based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2011).

In addition, although the Veteran reported frequent radiating pain into both thighs, neurological testing by each examiner was essentially normal during the applicable period.  The December 2009 examiner found the Veteran's gait to be antalgic, and sensory and motor testing revealed no significant neurological deficits.

A clear preponderance of the evidence is against an increased disability rating during the applicable period, as the Veteran's complaints of pain and dysfunction are not shown to result in a degree of disability that satisfies the criteria for a higher disability evaluation.
  
For the Period from April 9, 2010

In this case, during the applicable period, the evidence shows that the Veteran could flex his thoracolumbar spine beyond 30 degrees, but not greater than 60 degrees.  Painful motion was noted.  There was no ankylosis of the spine. The combined range of motion of the thoracolumbar spine was greater than 120 degrees but not greater than 235 degrees.  Recent imaging revealed moderate osteophytic changes; there were no findings of reversed lordosis or abnormal kyphosis.  His disability, thus, does not meet the criteria for a disability rating in excess of 20 percent under the general rating formula.  38 C.F.R. §§ 4.7, 4.21.

In this regard, the Board has considered the Court's holding in Deluca.  As noted, the VA examiner acknowledged the effects on daily activities; and the Veteran reported weakness, stiffness, and fatigue, as well as weekly spinal flare-ups that impaired his functioning.  Repetitive motion elicited pain, although no additional loss of motion was noted.  The Board notes, however, that the limited motion documented during the April 2010 examination is already contemplated in the disability rating assigned; and that symptoms such as fatigability, incoordination or painful motion were not shown to result in a degree of functional loss so as to warrant a higher disability rating.  There was otherwise no evidence of impairment of motor skills, muscle function, or strength.  Consequently, the Board finds that an increased disability rating based on functional loss is not warranted.

The Board further notes that there is no record of doctor-prescribed bed rest.  The evidence, therefore, does not show incapacitating episodes during the applicable period.  Hence, there is no basis for an increased disability evaluation for the Veteran's degenerative arthritis of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).

Thus, the weight of the evidence is against the grant of a disability rating in excess of 20 percent, based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2011).

In addition, the Veteran has not described any sensory deficits in the lower extremities.  Neurological examination in April 2010 was essentially normal.

A clear preponderance of the evidence is against a disability rating in excess of 20 percent for degenerative arthritis of the spine during the applicable period, as the Veteran's complaints of pain and dysfunction are not supported by adequate pathology.  Again, the objective clinical findings consistently fail to show that his disability meets the criteria for an increased rating, and the Board finds that those consistent findings outweigh his lay assertions regarding severity.  

B.  Traumatic Arthritis of the Left Hip

Service connection has been established for traumatic arthritis of the left hip.  The RO has evaluated the Veteran's disability as 10 percent disabling under Diagnostic Code 5010-5251 for limited extension of the thigh.  As noted above, a hyphenated diagnostic code generally reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).  

Pursuant to Diagnostic Code 5251, a maximum 10 percent disability rating is warranted for extension of the thigh limited to 5 degrees.

Limitation of flexion of the thigh to 45 degrees warrants a 10 percent evaluation. A 20 percent rating requires that flexion be limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Limitation of rotation of the thigh warrants a 10 percent rating when toe-out of the affected leg cannot be performed to more than 15 degrees.  Limitation of adduction of the thigh warrants a 10 percent rating when the legs cannot be crossed due to the limitation.  Limitation of abduction of the thigh warrants a 20 percent rating when motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

Diagnostic code 5254 contemplates the presence of a hip flail joint to warrant an 80 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5254.

Malunion of the femur warrants a 10 percent evaluation when the disability results in slight knee or hip disability.  A 20 percent rating requires that the malunion produce moderate knee or hip disability.  A 30 percent rating requires that the malunion produce marked knee or hip disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

The standard ranges of motion of the hip are zero degrees extension, 125 degrees flexion, and 45 degrees abduction.  38 C.F.R. § 4.71, Plate II.

In this case, the Veteran's medical history reflects that he had injured his left hip in a fall in Kuwait during active service.  There are findings of mild degenerative changes involving the left hip, and full range of motion with pain in 1993 and in 2003.

The report of a July 2006 VA examination reflects that the Veteran was unable to stand for more than a few minutes, and was able to walk one-quarter mile.  He reported pain, instability, giving way, stiffness, and weakness of the left hip.  On examination, range of motion of the left hip was to 125 degrees on flexion; to 30 degrees on extension; to 25 degrees on adduction; to 45 degrees on abduction; to 60 degrees on external rotation; and to 40 degrees on internal rotation.  The examiner noted painful motion.  X-rays revealed mild degenerative arthritic disease of the left hip.

The report of an August 2007 VA examination reflects complaints of sharp pain to the left hip on a daily basis, associated with movement.  On examination, the Veteran walked without assistive devices.  His gait was somewhat antalgic.  Examination of the left hip revealed no redness, no swelling, and no tenderness to palpation.  Range of motion of the left hip was to 110 degrees on flexion, to 30 degrees on extension, to 60 degrees on abduction; to 50 degrees on external rotation; and to 15 degrees on internal rotation.  The Veteran complained of pain on range of motion testing.  There was no additional loss of range of motion on repetition.    

The report of an April 2010 VA examination reflects the Veteran's complaints of left hip pain, giving way, instability, stiffness, and weakness.  He reported severe flare-ups of joint disease and tenderness.  The Veteran was able to stand for up to 5 minutes, and to walk approximately 50 feet to 100 feet; he always used a brace and a walker.  His gait was antalgic.  On examination, there was tenderness of the left hip, and objective evidence of pain with motion and following repetitive motion.  Range of motion of the left hip was to 90 degrees on flexion, to 10 degrees on extension, and to 25 degrees on abduction.  The examiner noted that the Veteran could cross his left leg over his right leg, and reach his toes out greater than 15 degrees.  There was no joint ankylosis, and X-rays revealed no evidence of fracture or dislocation.  The examiner also noted effects of the service-connected disability on the Veteran's usual daily activities-to include severe for shopping and traveling; moderate for feeding, bathing, dressing, toileting, grooming, and driving; and preventive for chores, exercise, sports, and recreation. 

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims has held that an increased rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2011); see also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

In this case, prior to April 9, 2010, the evidence shows that the Veteran had nearly full range of motion of the left hip.  Even with consideration of functional factors and painful motion, there is no indication that the Veteran had limitation of motion, prior to April 9, 2010, that met or approximated the criteria for a disability evaluation in excess of 10 percent under Diagnostic Codes 5252, 5253, 5254, or 5255.  There was no evidence of a hip flail joint or malunion of the femur producing moderate hip disability.  His disability, thus, did not meet or approximate the criteria for an increased disability rating under any applicable diagnostic code.  38 C.F.R. §§ 4.7, 4.21.  Hence, the Board must conclude that the objective clinical findings, prior to April 9, 2010, outweigh the Veteran's lay assertions regarding severity.

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings are permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

Here, the April 2010 examiner noted tenderness and pain with motion, as well as pain following repetitive use.  The Veteran also reported severe flare-ups, which limited his activities and lasted for about a day at a time. There is also evidence of pain with abduction of the left hip.  The Board has carefully considered the Veteran's statements to the effect that he has functional impairment in the left hip from pain that interferes with his ability to stand and to walk.  38 C.F.R. §§ 4.10, 4.40, 4.41, 4.45, 4.59.  Given the DeLuca findings, and resolving doubt in favor of the Veteran, the Board finds that the overall evidence warrants a 20 percent, but no higher, disability rating for service-connected traumatic arthritis of the left hip, from April 9, 2010, based on additional functional impairment caused by pain and limited abduction of the thigh.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

Accordingly, staged ratings are applicable, and a 20 percent disability rating for traumatic arthritis of the left hip, from April 9, 2010, is warranted.  DeLuca, 8 Vet. App. 202.  There is evidence of neither malunion of the femur that produces moderate or marked hip disability nor a hip flail joint to warrant a disability rating in excess of 20 percent under any applicable diagnostic code.
    
For the foregoing reasons, the Board finds that the preponderance of the evidence is in favor of a 20 percent disability evaluation for traumatic arthritis of the left hip from April 9, 2010.  38 C.F.R. §§ 4.7, 4.21 (2011).

C.  Extraschedular Consideration

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected degenerative arthritis of the spine, and traumatic arthritis of the left hip are adequate in this case.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

For the period prior to April 9, 2010, an increased disability evaluation for degenerative arthritis of the spine is denied.

For the period from April 9, 2010, a disability evaluation in excess of 20 percent for degenerative arthritis of the spine is denied.

For the period prior to April 9, 2010, an increased disability evaluation for traumatic arthritis of the left hip is denied.

For the period from April 9, 2010, a 20 percent disability rating for traumatic arthritis of the left hip is granted, subject to the regulations governing the award of monetary benefits.


REMAND

TDIU Benefits

A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Hence, the Veteran's claims for increased disability ratings for degenerative arthritis of the spine, and for traumatic arthritis of the left hip include consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Service connection has been established for degenerative joint disease of the lumbar and thoracic spine, rated as 20 percent disabling; and for traumatic arthritis of the left hip, now rated as 20 percent disabling.  The combined disability rating, currently, is 36 percent, rounded to 40 percent; and clearly does not meet the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16(a).

Where the percentage requirements for TDIU benefits under 38 C.F.R. § 4.16(a) are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Consideration is given to the Veteran's background, including his employment and educational history.  Records show that the Veteran is not currently working; and that he had worked for a trucking company for eight years, and felt that his back pain and hip pain were so bad that he could not continue working.  His levels of education and any continuing training are not indicated.

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities has on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

In this case, there is no opinion of record regarding the Veteran's ability to retain or maintain any gainful employment that takes into account solely his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to obtain an opinion as to the impact of the service-connected disabilities on the Veteran's ability to work.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.

The examiner(s) should interview the Veteran as to his employment and education history.  The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected degenerative joint disease of the lumbar and thoracic spine, and traumatic arthritis of the left hip, preclude employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability.  The examiner(s) should set forth a rationale for the conclusions reached.

2.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal, taking into consideration provisions of 38 C.F.R. § 4.16(b).  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


